836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry WATSY, Plaintiff-Appellant,v.Bob CARROLL, Sergeant, Jackson State Prison, Ronald F. Carl,Specialist, Jackson State Prison, Defendants-Appellees.
Nos. 86-1893, 86-1932.
United States Court of Appeals, Sixth Circuit.
Jan. 11, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM.


1
This plaintiff, proceeding pro se, appeals from an order of the district court granting judgment notwithstanding the verdict in an action brought pursuant to 42 U.S.C. Sec. 1983.  After examination of the briefs and record on appeal, this panel is unanimously of the opinion that oral argument is not needed, Federal Rules of Appellate Procedure 34(a), and accordingly the case is submitted on briefs.


2
This action arose out of an incident that occurred in the state prison where plaintiff is incarcerated.  While confined in the administrative segregation portion of the prison, plaintiff was moved from the "third gallery" which was on the third level to a "base cell" on the ground floor.  Plaintiff claimed that the lighting and bedding were better in the third gallery and that the ventilation blowers on the ground floor caused a worsening of his chronic respiratory problems.  Throughout the proceedings, the plaintiff referred to the cell on the ground floor as "punitive segregation."    In fact, the entire section of the prison where he was housed was populated by problem prisoners who were in administrative segregation;  the cells used for punitive segregation were in a separate part of the prison.


3
In granting judgment notwithstanding the verdict the district court entered findings of fact and conclusions of law in which it determined that no disputed factual issues had been presented at the evidentiary hearing and that plaintiff had failed to prove his allegation that he had been subjected to punitive segregation.  Accordingly, the district court found that the move from the third floor to the first floor of the administrative segregation portion of the prison did not implicate plaintiff's constitutional rights.


4
Upon consideration of the briefs and record on appeal this court concludes that the district court did not err and, accordingly, affirms the judgment of the district court on the basis of the findings of fact and conclusions of law entered by United States District Court Judge Richard F. Suhrheinrich on September 24, 1986.